Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102 as being anticipated by Guichard US 20140362682

1. A method comprising: 
forwarding at least one data flow in a service function path to a service function device (Guichard: fig. 1 unit 200 [0036, 0045] - FIG. 1 shows at reference numeral 200 a primary service path for a service chain between Classifier_1 and Classifier_2. At this time, as shown in FIG. 1, the service path is in "steady state" meaning it is operating normally and traffic is being forwarded and processed by service functions normally), the service function Guichard: fig. 1-7 [0054-0060] - The combination of the service path identifier and service index carried within the NSH is used for identification of which specific service functions should be applied to packets. Each service path identifier is a unique value that points to an ordered list of service functions (e.g., service-function-1, service-function-2, service-function-3) and the service index is decremented by 1 at each service hop so that a Service Node receiving a packet prefaced with a NSH is able to identify which of the ordered list of service functions it should apply);
forwarding a peer detection request and a peer detection response between the service function device and a peer device in the service function path, wherein the peer device is either a service classifier for the at least one data flow or another service function device that performs a
neighboring service function in the ordered list of service functions (Guichard: [0049, 0066, 0083] - Reference is now made to FIGS. 2 and 3. In or associated with service function 62 there is a monitoring process 64 deployed to detect failures or degradation of service within the service function 62. At 66, there is an OAM manager function located at the service node 60 deployed to receive a failure or degradation indication from the service function monitoring process 64); 
detecting a status indicator in a header of one of the peer detection request or the peer detection response, the status indicator indicating a degradation in performing the service function at the service function device (Guichard: [0008] a Metadata Channel Header used to carrying information indicating detection of a failure or degradation of a service function at a service node – claims 1-2); and 
Guichard: [0065] service path is re-routed to bypass service function). 

2. The method of claim 1, wherein the status indicator is detected as metadata in a network service header (Guichard: fig. 4-5 [0008-0009]). 

3. The method of claim 1, wherein the status indicator indicates one or more of a success status, a redirection status, or a server error status (Guichard: [0008], claim 1). 

4. The method of claim 3, further comprising: responsive to the status indicator indicating a redirection status, adjusting the service function path by redirecting future data flows to an alternative data center as indicated in the redirection status; and responsive to the status indicator indicating a server error status, adjusting the service function path by redirecting the future data flows to a predetermined secondary data center (Guichard: [0065] fig. 8-14). 

5. The method of claim 1, wherein adjusting the service function path comprises sending a new peer detection packet to a previous device in the service function path (Guichard: [0065] fig. 8-14). 

6. The method of claim 5, wherein the previous device is a previous service function device, a service function classifier device, or service function forwarder device (Guichard: fig. 8-14, unit 30). 

7. The method of claim 1, wherein adjusting the service function path comprises classifying a data flow into a new service function path that avoids the service function device (Guichard: fig. 8-14, [0065]). 

8. The method of claim 1, wherein adjusting the service function path comprises providing the service function from a different service function device (Guichard: fig. 8-14 [0065]). 

9. The method of claim 8, further comprising determining the different service function device based on service function statistical information in the header (Guichard: fig. 1-14, [0065]). 

Regarding claims 10-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-9, where the difference used is an “apparatus” and “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.




Response to Arguments
           Applicant's arguments filed on 11/23/20 have been fully considered but they are not persuasive.  
            Applicant Argument:
Prior art failed to discloses wherein “forwarding at least one data flow in a service function path to a service function device, the service function path defining an ordered list of service functions, wherein the service function device performs a service function from the ordered list of service functions;
forwarding a peer detection request and a peer detection response between the service function device and a peer device in the service function path, wherein the peer device is either a service classifier for the at least one data flow or another service function device that performs a
neighboring service function in the ordered list of service functions; 
detecting a status indicator in a header of one of the peer detection request or the peer detection response, the status indicator indicating a degradation in performing the service function at the service function device”

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to (fig. 1 unit 200 [0036, 0045]) of Guichard: for example: FIG. 1 shows at reference numeral 200 a primary service path for a service chain between Classifier_1 and Classifier_2. At this time, as shown in FIG. 1, the service herein it’s considered same as the forwarding at least one data flow in a service function path to a service function device)
Furthermore, the Examiner would like to draw attention to (fig. 1-7 [0054-0060]) of Guichard: for example, the combination of the service path identifier and service index carried within the NSH is used for identification of which specific service functions should be applied to packets. Each service path identifier is a unique value that points to an ordered list of service functions (e.g., service-function-1, service-function-2, service-function-3) and the service index is decremented by 1 at each service hop so that a Service Node receiving a packet prefaced with a NSH is able to identify which of the ordered list of service functions it should apply (herein it’s considered same as the service function path defining an ordered list of service functions, wherein the service function device performs a service function from the ordered list of service functions 
Furthermore, the Examiner would like to draw attention to ([0049, 0066, 0083]) of Guichard: for example, reference is now made to FIGS. 2 and 3. In or associated with service function 62 there is a monitoring process 64 deployed to detect failures or degradation of service within the service function 62. At 66, there is an OAM manager function located at the service node 60 deployed to receive a failure or degradation indication from the service function monitoring process 64 (herein it’s considered same as forwarding a peer detection request and a peer detection response between the service function device and a peer device in the service function path, wherein the peer device is either a service classifier for the at least one data flow or another service function device that performs a neighboring service function in the ordered list of service functions; 
herein it’s considered same as detecting a status indicator in a header of one of the peer detection request or the peer detection response, the status indicator indicating a degradation in performing the service function at the service function device).
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion

            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415